DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5,7,8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line  6, there is no antecedent basis for “the rear aspect”. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application

for patent published or deemed published under section 122(b), in which the patent or application, as

the case may be, names another inventor and was effectively filed before the effective filing date of

the claimed invention.

Claim(s) 1, 3-5,7,8 and 10  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lin (US 5522892 Al).

In regard to claim 1, Lin discloses a breast prosthesis 2 as in figure 1 and col.1,lines 13-15 comprising a 

Resiliently deformable silicone shell 2 ( since silicone is inherently resilient)  having an outer wall 2 being 

configured to simulate the shape of a female breast and The outer wall comprises a perforated wall 

at 7 as in col. 2, lies 35-44 ;the shell define an internal cavity 3 in col. 2, line 15, to the shell 2 

and ribs 6 in col. 2, line 13, within the cavity the 

ribs 6 extending across the cavity to maintain the shape of the shell 2 resiliently in the simulation as said 

of the shape of the female breast as in col. 2, lines 13-1 and figure 1.  The ribs of the shell are curved to 

conform to the breast of the wearer and are interconnected at the center and . 



such as that it is integrally formed as in col. 1, line 43-44 as in claim 3, the shell and ribs are one a one 

piece molding of resilient silicone as in col. 1, lines 43-44 as in claim 4, wherein the shell has a peripheral 

flat rim at 4 in figure 1 and in col. 2, lines 16,34 as in claim 5;
 
the outer wall as being fretted wherein the term fretted is 

defined per Merriam-Webster’s dictionary that it is an eroded spot or perforated and is fretted at the 

outside with the perforations 7 lined up as being fretted as in claim 7. The outer wall of Lin of the 

compliant shell 2 is fretted with the perforations 7 lined up on the outside as an ornamental pattern of 

perforations as in figure 3 as in claim 8 and wherein the ribs 6 are interconnected at the peak at 61 the 

center and also with the portions 5 connecting ribs 6 as in claim 9. In regard to claim 10, the Lin 



1 and as discussed above.

Response to Arguments
Applicant's arguments filed 10-21-21 have been fully considered but they are not persuasive. 
.
The Lin prosthetic shell  includes the ribs that a re curved to conform to the breast of a wearer and as viewed from the rear of the shell and the ribs are interconnected at the center interior of the shell.  The shell is formed of a silicone material that is resilient and is perforated as claimed and discussed in the action above. 
 There does not appear to be any allowable subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732